Exhibit 10.1

 



AMENDMENT NO. 3 TO LOAN, GUARANTY AND SECURITY AGREEMENT

 

This Amendment No. 3 to Loan, Guaranty and Security Agreement (this “Amendment”)
is entered into as of this 31st day of July, 2019, by and among Cinedigm Corp.
(“Borrower”), the other Loan Parties set forth on the signature pages hereto
(together with Borrower, collectively “Loan Parties”) and East West Bank
(“Lender”).

 

RECITALS

 

WHEREAS, Loan Parties and Lender are parties to that certain Loan, Guaranty and
Security Agreement dated as of March 30, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lender provides Borrower with certain financial
accommodations.



 

WHEREAS, the Borrower has requested and Lender has agreed to amend the Loan
Agreement as provided herein, in each case, subject to the terms and conditions
of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by each of the
parties hereto of their respective promises and obligations under the Loan
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:

 

Section 2.3(c)(ii) will be amended and restated in its entirety as follows:

 

“In addition to any other payments or amounts due and payable hereunder,
Borrower shall pay to Bank, without interest, an amount equal to the Digital
Account Adjustment Amount in installments of $75,000 beginning on August 2, 2019
and continuing on each Friday in each calendar month thereafter during the term
hereof until all Advances and interest thereon have been paid in full (with the
last installment being in the amount necessary to pay such Digital Account
Adjustment Amount in full). Any such payment shall be applied to the Obligations
as described in Section 2.5 below. No amount payable under this Section
2.3(c)(ii) shall be considered to be an Advance or Credit Extension for any
purpose, including without limitation in determining the aggregate principal
amount of Advances outstanding under Section 2.1 or 2.2. For the avoidance of
doubt, (a) as of the opening of business on July 3, 2019, the aggregate
outstanding principal amount of the Advances as of the close of business of the
immediately preceding day shall be deemed to be reduced by an amount equal to
the Digital Account Adjustment Amount and (b) the Borrower paid an installment
of $300,000 with respect to the Digital Account Adjustment Amount as of July 1,
2019.”

 

 

 

 



Section 9.5 will be amended and restated in its entirety as follows:

 

“Borrower shall, as of the end of each month set forth on Exhibit G hereto, have
EBITDA in an amount greater than or equal to the amount shown for such month on
Exhibit G.”

 

A new Exhibit G in the form of Exhibit G hereto shall be attached to,
incorporated into and made a part of the Loan Agreement.

 

3.             Conditions Precedent to Effectiveness. This Amendment shall
become effective upon the satisfaction of each of the following conditions (such
date the “Third Amendment Effective Date”):

 

(a)               Lender’s receipt of this Amendment duly executed on behalf of
each Loan Party;

 

(b)               Lender’s receipt of any and all outstanding fees and expenses
of Lender (to include without limitation, all fees and expenses of counsel to
Lender) due to Lender from the Borrower pursuant to Section 2.6 of the Loan
Agreement;

 

(c)               Lender’s receipt of such other documents or certificates, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate; and

 

(d)               the absence of any defaults or Events of Default, except with
respect to those herein waived to the extent waived herein.

 

4.             Representations, Warranties and Covenants. Each Loan Party hereby
represents, warrants and agrees as follows:

 

(a)               This Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as the enforceability thereof may be subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors generally.

 

(b)               Upon the effectiveness of this Amendment, such Loan Party
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement, as amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of Third Amendment
Effective Date (except to the extent any such representation or warranty
expressly relates only to an earlier and/or specified date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier and/or specified date).

 

(c)               No Event of Default or event or condition that would, with any
notice and/or lapse of time, constitute an Event of has occurred and is
continuing or would exist after giving effect to this Amendment.

 

(d)               As of the date hereof, no Loan Party has any defense,
counterclaim or offset with respect to the Loan Agreement or any other Loan
Document.

 

 

 



5.             Effect on the Loan Agreement.

 

(a)               Upon the effectiveness hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

 

(b)               Except as specifically provided herein, the Loan Agreement and
all other Loan Documents, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(c)               Except as specifically provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Lender, nor constitute a waiver of any provision
of the Loan Agreement or any other Loan Documents.

 

6.             Governing Law. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of California.

 

7.             Release. Borrower and each other Loan Party intends and agrees
that this Amendment will be effective as a full, final and general release of
and from all matters related to the Loan Agreement and/or any related documents
as against Lender, and/or Lender’s predecessors-in-interest, predecessors,
successors, representatives, parents, subsidiaries, affiliates, divisions,
officers, directors, shareholders, agents, accountants, servants, employees and
attorneys, (collectively, the “Lender Parties”), and any and all claims or
defenses any such Loan Party may have with respect to the obligations under the
Loan Agreement and/or any related documents and/or the negotiation, execution,
and performance of, and any act or omission by the Lender Parties related
thereto. Each Loan Party acknowledges and agrees that the Lender Parties have
not made any oral representations contrary, or supplemental, to any written
terms of this Amendment. Each Loan Party, therefore, fully and forever releases,
discharges, indemnifies and holds harmless the Lender Parties from any and all
claims, demands, actions or causes of action that such Loan Party may, or might,
have against the Lender Parties, whether known or unknown, foreseen or
unforeseen, by reason of any damages or injuries whatever sustained by any Loan
Party, and occasioned directly, or indirectly, by any act or omission of the
Lender Parties arising out of or in connection with the Loan Agreement and/or
any related documents from the beginning of time until the execution of this
Amendment. In furtherance thereof, each Loan Party acknowledges that such Loan
Party is familiar with, and that Loan Parties’ attorney(s) of record, if any,
has advised Loan Parties of, California Civil Code §1542, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of execution of the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

Each Loan Party expressly waives and releases any right or benefit which such
Loan Party has or may in the future have under California Civil Code §1542 to
the fullest extent that such rights or benefits may be lawfully waived and
released.

 

GL Loan Party initials

 

Further, each Loan Party acknowledges that such Loan Party may hereafter
discover facts different from or in addition to those facts now known or
believed by such Loan Party to be true with respect to any or all of the matters
covered by this Amendment, and each Loan Party agrees that this Amendment will
nevertheless be binding and remain in full and complete force and effect.

 



 

 

 

8.                  Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

9.                  Counterparts; Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile or other
electronic transmission shall be deemed to be an original signature hereto.

 

 

 

[Signature Pages Follow]

 

 



 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

 



  LOAN PARTIES:             CINEDIGM CORP.             By /s/ Gary Loffredo    
    Name: Gary Loffredo         Title:   Chief Operating Officer                
    ADM CINEMA CORPORATION             By /s/ Gary Loffredo     Name: Gary
Loffredo     Title:   Secretary                     VISTACHIARA PRODUCTIONS,
INC.             By /s/ Gary Loffredo     Name: Gary Loffredo     Title:
  Secretary                     VISTACHIARA ENTERTAINMENT, INC.             By
/s/ Gary Loffredo     Name: Gary Loffredo     Title:   Secretary                
    CINEDIGM ENTERTAINMENT CORP.             By /s/ Gary Loffredo     Name: Gary
Loffredo     Title:   Senior Vice President                     CINEDIGM
ENTERTAINMENT HOLDINGS, LLC           By /s/ Gary Loffredo     Name: Gary
Loffredo     Title:   Secretary  



 

 

 

                  CINEDIGM HOME ENTERTAINMENT, LLC           By /s/ Gary
Loffredo     Name: Gary Loffredo     Title:   Secretary                    
DOCURAMA, LLC             By /s/ Gary Loffredo         Name: Gary Loffredo    
Title:   Senior Vice President                     DOVE FAMILY CHANNEL, LLC    
        By /s/ Gary Loffredo         Name: Gary Loffredo     Title:   Senior
Vice President                     CINEDIGM OTT HOLDINGS, LLC           By /s/
Gary Loffredo         Name: Gary Loffredo     Title:   Senior Vice President    
                CINEDIGM PRODUCTIONS, LLC           By /s/ Gary Loffredo        
Name: Gary Loffredo     Title:   Senior Vice President                     COMIC
BLITZ II LLC           By /s/ Gary Loffredo     Name: Gary Loffredo     Title:
  Senior Vice President  



 

 

 

                  VIEWSTER, LLC           By /s/ Gary Loffredo     Name: Gary
Loffredo     Title:   Chief Operating Officer                     MATCHPOINT
DIGITAL, LLC           By /s/ Gary Loffredo     Name: Gary Loffredo     Title:
  Chief Operating Officer          



 

 

 

          CON TV, LLC           By /s/ Gary Loffredo         Name: Gary Loffredo
    Title:   Secretary  

 



 

 



          LENDER:               EAST WEST BANK           By: /s/ Robert Mostert
    Name: Robert Mostert     Title:   Vice President  



 



 

 

 



Exhibit G

[Attached]

 



 

